EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment 
The objections to claims 3 and 14 for improper dependence and the rejections of claims 1 and 18 under 35 USC § 112 are withdrawn in view of the amendments filed 28 February 2022. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ann Cannoni on Tuesday, 15 March 2022. 
Claims 1 and 18 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claim 1 (amended in part) “… and a proximal portion configured to transmit negative pressure into the [[kidney]] bladder and / or the ureteral catheter, which in turn causes …” 

[[kidney]] bladder and / or the ureteral catheter, which in turn causes … 
… and then outside of the body [[.]] ; 
instructions for …” 

Terminal Disclaimer
The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following patents has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Table 1: patents cited on terminal disclaimer 
Serial number
First named inventor 
Patent 
16/257791
Erbey, II; John R. et al.
US 10426919 B2
16/205987
Erbey, II; John R. et al.
US 10493232 B2
15/879770
Erbey, II; John R. et al.
US 11040180 B2
15/411884
Erbey, II; John R. et al.
US 10512713 B2
15/214955
Erbey, II; John R. et al.
US 10307564 B2
16/012233
Erbey, II; John R. et al.
US 10918825 B2
16/036971
Erbey, II; John R. et al.
US 11077284 B2







Allowable Claims
Claims 1-21 are allowed.
Reasons for Allowance
Applicant’s arguments filed 28 February 2022 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Shelton; Kurt G. et al. (US 20150283362 A1), the closest art of record, discloses a ureteral catheter including a distal portion configured for insertion within the kidney (¶ [0025], distal kidney section 15). However, Shelton lacks a bladder catheter configured to transmit negative pressure. At most, Shelton describes a passive drainage device configured to extend between the patient’s kidney and bladder, and does not teach or suggest an active source of negative pressure. 
The following previously cited references describe ureteral stents configured to extend between the patient’s kidney and bladder. However, these references each lack a bladder catheter and negative pressure source. 
Whitmore, III; Willet F. (US 20120083899 A1)
Bluni, Scott et al. (US 20030109930 A1)
Teague; James A. et al. (US 6569150 B2)

Also cited previously, Francescatti; Darius (US 20070219488 A1) describes a bladder catheter comprising a distal portion configured for insertion within the bladder. However, Francescatti lacks a ureteral catheter. 

Also of record, Reever, Kenneth (US 20020045868 A1 / US 6648863 B2) discloses a system (¶ [0008], [0009], [0026] FIG. 1 depicts a device 10; ¶ [0020] FIG. 5a is a depiction of a bladder liner that is designed to fit inside a patient's urinary bladder), comprising a ureteral catheter (¶ [0031], The catheters 35A,B extend up the respective ureters 16A,B and into the kidneys 48); and a bladder catheter (¶ [0031], bladder liner 12). However, Reever’s bladder catheter is not configured to transmit negative pressure 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Teague; James et al. (US 20110320008 A1) discloses system (¶ [0030] FIG. 2A … medical device 200), comprising a ureteral catheter (¶ [0032] The distal end portion 210 is configured to be placed in a kidney K of a patient); and a bladder catheter (¶ [0033] The proximal end portion 220 is configured to be placed in a bladder B of the patient). However, Teague does not configure a proximal portion of the bladder catheter to transmit negative pressure into the bladder, and at most discloses a passive drainage device (¶ [0019], the medical device 100 is configured to facilitate drainage from the kidney of the patient to the bladder of the patient). 

Adams, Jr.; John D. et al. (US 20160213881 A9) discloses a bladder catheter (¶ [0030], FMID catheter 20); comprising a proximal portion configured to transmit negative pressure into the bladder (¶ [0037], A negative pressure force can be applied, by use of the removable syringe, to the perforations 47 to aspirate debris 73 through the perforations 47 … and through the drainage lumen 23). However, Adams does not teach or suggest to include a ureteral drainage catheter and at most suggests a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781